DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5 and 8-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of the claim upon which they depend. 
Claims 4-5, 8 and 10 depend on independent claim 1, while claims 9 and 11 depend on independent claim 3, but the dependent claims do not further describe the structure of the sample plates of the independent claims.  Instead, the dependent claims describe a separate sample plate having the same external shape but a different internal structure, meaning that they do not include all the limitations of claims 1 and 3 (since a sample plate not having the structure of the independent claims can by itself meet the dependent claim). Applicant may cancel the claims, amend the claims to place 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 5, claim 4 recites “a same external shape as the sample plate…according to claim 1” and “a concave portion identical in shape to the aforementioned concave portion [presumably in claim 1]”, but neither the external shape of the sample plate nor the shape of the concave portion are specified in claim 1, making these limitations indefinite. Claim 5 is rejected for its dependence on claim 4.
Regarding claims 8-11, claims 8 and 9 recite “a same external shape as the sample plate…according to claim 2/claim 3” but the external shape of the sample plate is not specified in claims 2 or 3, making these limitations indefinite. Claims 10 and 11 are rejected for their dependence on claims 8 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (US 5,716,825 A) in view of Mandal (Mandal et al, “Detection of Protein from Detergent Solutions by Probe Electrospray Ionization Mass Spectrometry”, J. Mass Spectrom. 2011, 46, 967-975).
Regarding claim 4, Hancock teaches a sample holder for an ion source having an external shape (implicitly any sample holder has some external shape), comprising:
A main body (support 12; surface, figure 3A) in which a concave portion (any of wells 70) is formed and a substantially plate-shaped lid  (cover 14, fig. 3B) in which a cylindrical opening (access ports 72) is formed.
Hancock does not teach that the concave portion and the cylindrical opening are identical in size.  However figures 3A and 3B suggest that they are close to the same size, and it would have been obvious to one of ordinary skill in the art to make them the same size as a matter of convenience and simplicity.  Further, it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, In Gardner v. TEC Syst., Inc., 725 cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Hancock does not teach that the sample plate is for a probe electrospray ionization ion source.  
	Mandal teaches a mass spectrometry system which uses a probe electrospray ionization ion source (figure 1, p. 968, col. 1 paragraph 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sample plate of Hancock which is designed for a MALDI-MS system in a probe electrospray ionization system, as a matter of selecting a type of ionization system which has high reproducibility and is simple to use (Mandal, p. 968 col. 1 paragraph 3 lines 4-6) and inserting the sample plate of Hancock in that system. In particular the sample collection probe tip used by Mandal can easily be inserted in the sample wells of Hancock to collect the liquid sample in the manner taught by Mandal with no unexpected result.
Regarding claim 5, It would have been obvious to one of ordinary skill in the art at the time of the invention to make the inner diameter of the opening of the access port (72) of Hancock at least some amount larger than outer diameter of the  base portion of the probe of Mandel in order to allow the probe access to the sample in the combined system of claim 4.
Regarding claim 6, Hancock teaches a sample plate for an ion source (sample handling device interfaced with MALDI-TOF ionization surface, column 1 lines 8-10), comprising:

	Hancock does not teach that the sample plate is for a probe electrospray ionization ion source.  
	Mandal teaches a mass spectrometry system which uses a probe electrospray ionization ion source (figure 1, p. 968, col. 1 paragraph 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sample plate of Hancock which is designed for a MALDI-MS system in a probe electrospray ionization system, as a matter of selecting a type of ionization system which has high reproducibility and is simple to use (Mandal, p. 968 col. 1 paragraph 3 lines 4-6) and inserting the sample plate of Hancock in that system. In particular the sample collection probe tip used by Mandal can easily be inserted in the sample wells of Hancock to collect the liquid sample in the manner taught by Mandal with no unexpected result.
	Regarding claim 13, Mandal (as modified by Hancock, above) teaches a mass spectrometer (orthogonal TOF-MS, p. 968 col. 2 paragraph 4) comprising a PESI source which includes a plate holder section (XYZ stage for holding sample, figure 1) configured to hold a sample plate for a PESI ion source according to claim 6 (i.e. it is capable of holding the sample holder of Hancock and it would be obvious to place that .
Allowable Subject Matter
Claims 1-3, 7 and 12 are allowed.
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a sample plate for a probe electrospray ionization source having a plate-shaped main body and a plate-shaped lid, wherein 1) the main body includes a concave sample portion, and the lid includes a convex portion to be inserted into the concave portion, the convex portion having an opening bored through the convex portion in a top-to-bottom direction, or 2) the main body includes a concave sample portion having a bottom surface with a sample placement platform one level higher than a surrounding area, and the lid has an opening bored through in a top-to-bottom direction wherein the lower side of the opening is smaller than a top side of the concave portion or the same size as the concave portion.
In the prior art, sample plates having structured wells are taught by Sundberg (US 6,086,825 A), Cote (US 20020104795 A1), Berndt (US 20050136546 A1), Sunwoldt (US 20080163702 A1), and Ishii (US 20120219473 A1), but they do not teach the structural features of the claims which allow the sample to change its shape and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID E SMITH/Examiner, Art Unit 2881